Citation Nr: 0700293	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-12 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back 
condition. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran had active service from September 1953 to May 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Hartford, Connecticut regional office (RO) of the Department 
of Veterans Affairs (VA).

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

A current back condition is the result of an injury in 
service. 



	CONCLUSION OF LAW	

A back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service medical records show that in November 1954 was 
reported to have had a chronic back injury a year ago but 
that had "never been diagnosed."  A disc injury was 
suspected.  He was referred for further evaluation, which 
occurred in December 1954.  At that time it was reported that 
the injury occurred when the veteran fell from his bunk in 
boot camp.  The veteran's pain was aggravated by prolonged 
standing or sitting.  X-rays of the lumbosacral spine were 
within normal limits.  It was thought that the veteran 
probably had a sprain in the lumbosacral region, probably of 
the facet joints that could possibly be aggravated by 
improper posture.

From August 1998 to March 2003, the veteran sought treatment 
from private sources for low back symptoms.  In August 1998, 
he presented with a complaint of pain on the left side.  Disc 
herniation was indicated.  The treatment notes also state 
that he had symptoms of degenerative joint disease of the 
spine.  On a follow-up appointment in January 2003, an MRI of 
his back was interpreted as showing degenerative joint and 
disc disease of the left side of the spine.  

A treatment note in March 2003 for a follow-up after a motor 
vehicle accident stated that the veteran had a history of 
degenerative joint disease of the left side of the spine. 

In September 2004, the veteran underwent a VA examination for 
evaluation of his claimed back condition.  The veteran 
reported chronic lower back pain after his service.  He 
reported treatment from doctors and private chiropractors.  
However, his back pain continued to have the chronic 
stiffness.  

The examiner noted an MRI of the veteran's back in January 
2003 which confirmed degenerative joint disease at the L3 
area.  There was no evidence of herniated discs.  The 
diagnosis was chronic back pain as a result of an initial 
injury in the military as documented in his service medical 
records.  There is no neurological involvement but he had 
mild to moderate functional disability as a result of his 
back condition.

Analysis

With regard to the elements of service connection, there was 
an in-service injury as the veteran's service medical records 
demonstrate a low back injury that occurred in service when 
the veteran fell out of his bunk.

The remaining determinations involve whether there is a 
current disability and whether there is a causal relationship 
between the present disability and the disease or injury 
during service.  

The September 2004 VA examination noted that an MRI in 
January 2003 of the back confirmed degenerative joint disease 
at the L3 area.  Additionally, private medical records have 
confirmed a diagnosis of degenerative joint disease as it 
relates to the veteran's complaints of chronic back pain.  
Therefore, the veteran has a current disability.

The remaining question is whether the current disability can 
be linked to disease or injury in service.  

The September 2004 VA examination concluded that the 
veteran's low back pain was a result of an initial injury in 
the military as documented in the veteran's service medical 
records.

The Board notes that there are no opinions against the 
examiner's conclusion that the veteran's low back condition 
was incurred during the veteran's service.  Additionally, the 
veteran has reported having a chronic back condition since 
his active duty that has required treatment from private 
doctors and chiropractors.  Therefore, it cannot be stated 
that the preponderance of the evidence is against the claim 
of service connection for a low back condition.  

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that service connection is warranted for a low back 
condition.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back condition is 
granted.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

Competent evidence of a current disability is provided by the 
veteran's report of current hearing loss and tinnitus and 
private treatment records reporting these current 
disabilities. 

In a March 2005 statement, the veteran reported a continuity 
of hearing loss since experiencing noise exposure in service.  
The veteran stated that he was subjected to noise exposure as 
a result of working with various weapons and machinery during 
his active duty without the benefit of hearing protection.  
For purposes of triggering VA's duty to provide an 
examination, a veteran is competent to report symptoms, and 
to report a continuity of symptomatology.  Duenos v. 
Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 
Vet. App. 370 (2002).

Private treatment records December 1995 to April 2003 have 
stated that the veteran has hearing loss.  Specifically, an 
April 2003 treatment note stated that the veteran had mild to 
severe precipitous high frequency bilateral hearing loss.

The April 2003 treatment note also states that the veteran's 
hearing loss configuration in conjunction with ongoing 
tinnitus problems was consistent with individuals who had 
been exposed to acoustic trauma.

Therefore, the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability and the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service.  An examination is needed to 
determine whether the veteran has current hearing loss and 
tinnitus as defined by VA, and for an opinion as to whether 
these disabilities are related to service.



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
audiology examination in order to 
determine whether he has a hearing loss 
disability or tinnitus, and if so, the 
etiology of the disabilities.

The examiner should review the claims 
folder and provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
current hearing loss disability had its 
onset in service, or is otherwise the 
result of a disease or injury in service 
(including noise exposure).

If current tinnitus is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
current tinnitus had its onset in 
service, or is otherwise the result of a 
disease or injury in service (including 
noise exposure).  The examiner should 
provide a rationale for all opinions.

2.  The claim should be re-adjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be issued that includes the provisions of 
38 C.F.R. § 3.310(a) (2006).  The case 
should then be returned to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


